Citation Nr: 9916292	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  91-46 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1961 to February 
1965 and from April 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In January 1991, the veteran withdrew his request for a 
hearing.  

This case returns to the Board following remands to the RO in 
June 1992, September 1994, November 1995, May 1997, and 
January 1998.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran did not engage in combat with the enemy.  

3.  There is no credible evidence corroborating the veteran's 
statements and testimony concerning the claimed stressors 
that are not related to combat.  

4.  The record reveals no unequivocal diagnosis of PTSD based 
on verified in-service stressors.

5.  The veteran is diagnosed as having a depressive disorder, 
determined by VA medical personnel to be directly related to 
military service in Vietnam.  


CONCLUSIONS OF LAW

1.  The veteran did not incur PTSD during or as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  

2.  The veteran incurred a depressive disorder during or as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service records reveal that he served in 
Vietnam from February 1967 to February 1968.  His military 
occupational specialty was carpenter.  He was attached to 
engineering battalions and served as a heavy construction 
carpenter.  Service records were negative for an award of a 
Purple Heart or other award indicative of combat exposure.  

Service medical records were negative for any report of 
wounds or injuries sustained in service or for any 
psychiatric complaint, diagnosis, or treatment.  

In a January 1990 statement, the veteran indicated that he 
sought service connection for PTSD.  He began to have serious 
problems shortly after service.  For more than seven years, 
he was unable to hold a job.  He then received counseling for 
alcohol abuse.  The veteran described his claimed stressors 
in an April 1990 statement.  He described being harassed by 
other soldiers for following order, being falsely accused of 
assaulting another soldier, being exposed to the sounds of 
outgoing artillery fire, seeing personnel from separate units 
fight with each other and fearing a firefight, and being 
frightened and anxious while on guard duty.  He related that 
a fellow soldier was shot and killed by American guards while 
returning to base.  He did not indicate that he witnessed the 
incident.  In a later, undated statement, the veteran also 
related that he had to participate in minesweeping.  Also, 
while on guard duty in a tower, he was sprayed with mortar 
fragments from an incoming round aimed at the tower.  

The veteran underwent a VA psychiatric examination in April 
1990.  He was a plumber in service.  After service, the 
veteran abused drugs, though his last drug use was in the 
early 1970s.   He described having nightmares, a feeling of 
imminent danger, and feelings of paranoia.  Examination was 
significant for mildly pressured speech and mildly anxious 
mood.  The examiner commented that the veteran's symptoms did 
not satisfy the criteria for PTSD, though he did exhibit 
features of paranoid personality disorder.  

The RO obtained the veteran's records from Weems County 
Mental Health 
Center (WCMHC).  He was initially seen in January 1978 with 
primary complaints of paranoia.  The tentative diagnosis was 
paranoid schizophrenia.  He presented at WCMHC again in July 
1990 upon referral from the Veteran's Center.  The records 
dated from July 1990 to the present generally consisted of 
progress notes from his therapist with intermittent physician 
reports concerning diagnoses and medications.  In July 1990, 
the veteran related that his problems started after his 
discharge from service.  Current symptoms included 
depression, anxiety, anger, and explosiveness.  Based on an 
examination, the initial diagnoses offered by the therapist 
were paranoid type schizophrenia and paranoid personality 
disorder.  Notes dated in August 1990 revealed that the 
veteran went through periods of depression and angry 
outbursts.  He was referred by the Vet Center for PTSD.  The 
veteran saw W.M. Wood, M.D., in September 1990.  He reported 
having difficulty with post-Vietnam adjustment.  During the 
interview, the veteran was anxious and exhibited some 
depressive symptomatology.  He felt that he had PTSD and some 
inherited nervous condition.  He stated that he was seeking 
service connection for PTSD.  Dr. Wood's impression at the 
time was generalized anxiety disorder, rule out chronic PTSD.  
Psychometric testing performed in September 1990 showed 
elevation in the clinical scales for hypochondriasis, 
depression, schizoid scales, as well as an alcoholism scale.  
In January 1991 notes, Dr. Wood indicated that the veteran 
had symptomatology consistent with chronic recurrent PTSD.  
Notes dated in March 1991 from Walter R. Holladay, M.D., 
stated that the veteran had PTSD.  Therapist notes dated in 
April 1991 revealed reported stages of depression.  The 
therapist commented that it appeared that the veteran's 
illness started in the military as the onset fell within the 
reported period of service.  July 1991 notes from Grace 
Kelly, M.D., related that the veteran had suffered with some 
PTSD symptoms following involvement in the Vietnam War.  Dr. 
Holladay's notes dated in May 1992 showed a diagnosis of 
alcohol abuse and rule out paranoid personality disorder.  
Additional notes from Dr. Holladay dated in January 1994 
showed the same diagnosis, though he stated that the veteran 
thought his problem was depression.  In a March 1997 
statement, Dr. Wood stated that he considered the veteran to 
be suffering from continued PTSD and that he was able to 
maintain his employment in spite of the PTSD symptomatology.        

The RO received a November 1992 statement from Terry French, 
D.O.  He had treated the veteran for over a year.  His 
problems included anxiety depression, for which he took 
medications.  The veteran related his problems to PTSD.  
Records from Dr. French contain diagnostic impressions of 
anxiety depression, probable PTSD, and depression.   

The veteran was afforded a VA period of psychiatric 
observation and evaluation in July 1993.  The examiners 
reviewed the veteran's claims folder and noted his previous 
psychiatric diagnoses.  The veteran related having 
intermittent depression for quite some time.  He also 
described his claimed in-service stressors.  Examination was 
significant only for somewhat restricted affect.  The 
diagnosis was depressive disorder.  The examiners commented 
that the veteran exhibited symptoms that could be symptoms of 
PTSD, but that the criteria for a diagnosis were not met.  
However, he appeared to have a classic history of a 
depressive disorder that did seem to be directly related to 
his tour in Vietnam.  Psychometric testing revealed moderate 
to severe levels of depression, high levels of acute and 
chronic tension/anxiety, as suicidal ideation.  It was noted 
that the validity of the tests was questionable due to 
invalid results for the Minnesota Multiphasic Personality 
Inventory (MMPI).  

In September 1993, the RO received a response from the U.S. 
Army & Joint Services Support Group (ESG) (now known as U.S. 
Armed Services Center for Research of Unit Records).  The 
provided material did not reveal any combat involvement for 
the veteran's units.  Although racial riots did occur, ESG 
was unable to verify the incident described by the veteran.  
ESG was also unable to verify whether the veteran performed 
guard and tower duties.  

In statements offered in October and December 1994, the 
veteran indicated that Dr. Oscar Irby no longer practiced 
medicine.  A Dr. Stoddard took over the practice, but he was 
unable to get records from this physician.  

The veteran underwent another VA psychiatric examination in 
December 1995.  His chief complaint was depression with 
variable appetite and weight, increased sleep, and decreased 
energy.  He related that PTSD was not a problem for him 
anymore.  The examiners noted no abnormalities.  The 
diagnosis was dysthymia disorder by history.  The examiners 
commented that they could diagnose neither PTSD nor 
depression.  

Psychometric testing accomplished in September 1996 revealed 
scores suggestive of a severe level of depression, moderate 
levels of acute anxiety, and high levels of chronic 
tension/anxiety.  Again, the results of the MMPI were 
considered invalid.  Later in September 1996, the veteran 
underwent a psychological evaluation.  He denied any 
significant combat activity, but reported having nightmares.  
Complaints included fatigue, anhedonia, and difficulty 
concentrating.  He admitted to suicidal ideation at times.  
On examination, the veteran's mood and affect were consistent 
with depression.  The psychologist reviewed the results of 
psychometric testing.  The diagnostic impression was 
dysthymia and rule out psychotic disorder not otherwise 
specified.         

In July 1997, the veteran again underwent a VA period of 
psychiatric observation and evaluation.  He reported having 
difficulties with PTSD and depressive symptoms.  His 
stressing events included a lack of promotion in service and 
being attacked by six white men who wanted to kill him.  
Since service, the veteran was depressed and had nightmares.  
He also drank heavily after service.  Mental status 
examination was significant for depressed mood, slightly 
restricted affect, and some suspiciousness.  The diagnosis 
was rule out depression and alcohol abuse by history.  

The veteran was referred for another VA psychiatric 
examination in July 1998.  He complained of nightmares, 
depression mood, anxiety, and decreased energy.  Mental 
status examination revealed dysthymic mood, sad affect, and 
poor concentration.  The diagnosis was depression.  Notes 
from another examiner for the July 1998 examination indicated 
that the veteran reported having nightmares since his return 
from Vietnam.  He also complained of anxiety and trouble 
sleeping.  He admitted to previous episodes of suicidal and 
homicidal ideation and hallucinations.  He also had a remote 
history of alcohol and drug abuse.  After an examination, the 
examiner concluded that the veteran appeared to have symptoms 
consistent with a diagnosis of psychotic disorder not 
otherwise specified, supported by a family history of 
psychosis, as well as depressive symptoms that could be 
characterized as dysthymic disorder.  In a November 1998 
addendum to the July 1998 examination reports, the examiners 
specifically stated that the veteran did not meet the 
diagnostic criteria for PTSD.  He did demonstrate prominent 
depressive symptoms indicative of dysthymic disorder, as well 
as symptoms supporting a provisional diagnosis of psychotic 
disorder not otherwise specified.          

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD in particular requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has indicated that a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. at 139.   

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet.App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it is 
presumed that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)." Id.  If 
there is a question as to whether the report or examination 
is in accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed. Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is related to combat, receipt of a Purple Heart, 
Combat Infantryman Badge, or other similar combat citation, 
will be accepted as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If VA otherwise 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); Zarycki, 6 Vet. 
App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, No. 97-1321, slip op. at 11 (U.S. Ct. Vet. 
App. April 2, 1999); Cohen, 10 Vet. App. at 138.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for PTSD.  Initially, the Board finds that the veteran did 
not engage in combat.  Although he related that he 
occasionally had guard duty, there is no suggestion from the 
veteran or from his records that he actually engaged in 
combat with the enemy.  Moreover, none of the veteran's 
claimed in-service stressors is related to combat.  The 
veteran claimed to have felt fear and anxiety while on guard 
duty, to have been sprayed by mortar fragments, and to have 
been racially harassed or discriminated against.  Because the 
veteran did not engage in combat and because the claimed 
stressors are not combat-related, the law requires credible 
evidence to corroborate his statements.  Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  In this case, there 
is no independent verification of the veteran's claims, from 
ESG or any other source.  

The Board emphasizes that, inasmuch as there is no verified 
in-service stressor, any diagnosis of PTSD of record is not 
probative of the incurrence of the psychiatric disorder in or 
as the result of service.  38 C.F.R. § 3.304(f).  Therefore, 
the Board finds that the preponderance of the evidence is 
against service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.          

However, upon additional review of the record, the Board 
finds repeated reports of depressive symptoms and fairly 
consistent diagnoses of depression or depression-type 
disorders.  Specifically, the most recent VA examination 
yielded a diagnosis of depression or dysthymic disorder.  The 
Board acknowledges that this diagnosis was rendered many 
years after the veteran's separation from service.  However, 
the July 1993 VA examination report indicates the examiner's 
opinion that the depression was directly related to the 
veteran's tour in Vietnam.  We find this evidence convincing, 
as the examiners reviewed the claims folder and interviewed 
the veteran prior to arriving at their decision.  Given this 
evidence, the Board finds that the evidence supports service 
connection for depression.  38 U.S.C.A. §§ 1110, 1113(b), 
5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for PTSD is denied.  

7Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
depressive disorder is granted.  



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

